In a proceeding under former article VIII (§ 119 et seq.) of the Domestic Relations Law, the defendant appeals from an order of filiation and an order of support against him, both dated April 26, 1962 and entered May 22, 1962, made by the former Children’s Court of Nassau County, after a nonjury trial. Orders reversed on the law and the facts, without costs, and a new trial ordered. In our opinion the finding that the defendant is the father of the child born to the petitioner is not supported by “ entirely satisfactory ” evidence (cf. Commissioner of Public Welfare of City of N. Y. v. Ryan, 23-8 App. Div. 607; Drummond v. Dolan, 155 App. Div. 449;' Commissioner of *555Public Welfare of City of N. T. v. Koiel, 256 App. Div, 352). ITglietta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.